DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-10, and 19-20 have been considered but are moot in view of the new ground of rejection below.

Election/Restrictions
Claims 1-6, 9-10, and 19-21 are elected and have been examined.  Claims 7 and 11-18 are withdrawn.
The following passage previously recited in the prior Office Action is reproduced for reference.  Claim 1 links the inventions of Group I and Group II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pat. Pub. 2016/0188405; hereinafter referred to as Li) in view of Kim (US Pat. Pub. 2016/0132388) in view of Hanham et al (US Pat. Pub. 2020/0081773; hereinafter referred to as Hanham).
As per claim 1:	Li teaches a memory system, comprising: 
a memory cell array including a plurality of memory areas (Fig. 2A, 299; paragraph 100), the plurality of memory areas including a first memory area and a second memory area (Fig. 2A, 292 left side and right side); 
an input/output circuit (Fig. 2A, 291) including input/output lines (Fig. 2A, 290) for transmitting or receiving data bits and parity bits (Fig. 2A, 210 and 261) to or from the plurality of memory areas (paragraph 119); and 
an error correction circuit (Fig. 2A, 261) for performing a first error correction operation on first data bits of the first memory area received through the input/output lines and for performing a second error correction operation on second data bits of the second memory area received through the input/output lines (paragraphs 73-79, 96, and 98), wherein 
Not explicitly disclosed is a plurality of sub error correction circuits, the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation on first data bits of the first memory area received 
a plurality of sub error correction circuits (Fig. 1, 140 and 150), the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation (Fig. 1, 140) on data bits of a memory area (Fig. 1, 110) received through the input/output lines (Fig. 1, WD1), and a second sub error correction circuit for performing a second error correction operation (Fig. 1, 150) on second data bits of the second memory area (Fig. 1, 120) received through the input/output lines (Fig. 1, WD2); a circuit configured to connect the first sub error correction circuit to only the first memory area of the plurality of memory areas (paragraph 42 and Fig. 1: ECC1 140 is only connected to memory portion 110).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to configure the different ECC operations of Li as taught by Kim.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed using an error correction algorithm most suitable for an attribute of the type of data written (paragraph 49).
Also not explicitly disclosed is a switching circuit connected to the input/output circuit and the first and second sub error correction circuits.  However, Hanham in an analogous art teaches a switching circuit (Fig. 1a, 130) connected to the input/output 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the switching circuitry of Hanham to perform the switching described by Kim in paragraphs 44 and 47.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Kim teaches selectively switching the ECC, and the switch of Hanham would have provided that necessary functionality.
As per claim 2:	Hanham further teaches the memory system as claimed in claim 1, further comprising: a control logic (Fig. 1a, 110) to control the switching circuit to electrically connect the first memory area (Fig. 1a, 120a) to the first sub error correction circuit (Fig. 1a, 140a) and to control the switching circuit to selectively connect the second memory area (Fig. 1a, 120bb) to the second sub error correction circuit (Fig. 1a, 140b), wherein the switching circuit is further configured to simultaneously connect the second sub error correction circuit to both the first memory area and the second memory area of the plurality of memory areas (see Kim paragraph 45).
As per claim 3:	Li further teaches the memory system as claimed in claim 2, wherein: 
the first and second memory areas include sub memory areas (paragraph 61), and
the control logic is to control the switching circuit to connect first input/output lines to the first sub error correction circuit, the first input/output lines corresponding to 
As per claim 4:
	Li further teaches the memory system as claimed in claim 3, wherein, during the first error correction operation, the first sub error correction circuit writes data bits in some sub memory areas included in the first memory area and writes parity bits in other sub memory areas included in the first memory area (paragraph 100, first sentence).As per claim 5:	Li further teaches the memory system as claimed in claim 4, wherein a ratio of a number of sub memory areas, in which the parity bits are written, to a number of sub memory areas, in which the data bits are written by the first sub error correction circuit during the first error correction operation, is higher than a ratio of a number of sub memory areas, in which the parity bits are written, to a number of sub memory areas, in which the data bits are written by the second sub error correction circuit during the second error correction operation (paragraph 98: “some portions are enabled to store different numbers of bytes of error correcting information”.  In other words, the ECC code rate, or ratio of data to parity, is different in at least some portions as taught in paragraph 36).

As per claim 9:	Li further teaches the memory system as claimed in claim 1, wherein the first and second error correction operations include correcting different numbers of bit errors or detecting different numbers of bit errors (paragraphs 36, 43-52, and 96).
As per claim 10:	Kim further teaches an input/output circuit (Fig. 9, 113) that includes a plurality of sense amplifiers (Fig. 9, 115), and a memory area connected to the input/output lines extending from the plurality of sense amplifiers (Fig. 9, BLs; paragraph 93).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include sense amplifiers in the memory of Li et al.  This 
As per claim 19:	Li teaches a memory device, comprising: 
a memory cell array including a plurality of memory areas (Fig. 2A, 299; paragraph 100), the plurality of memory areas including a first memory area and a second memory area (Fig. 2A, 292 left side and right side); 
an input/output circuit (Fig. 2A, 291) including input/output lines (Fig. 2A, 290) for transmitting or receiving data bits and parity bits (Fig. 2A, 210 and 261) to or from the plurality of memory areas (paragraph 119); 
an error correction circuit (Fig. 2A, 261) for performing a first error correction operation on first data bits of the first memory area received through the input/output lines, and a second error correction operation on second data bits of the second memory area received through the input/output lines (paragraphs 73-79, 96, and 98).
Not explicitly disclosed is:
a plurality of sub error correction circuits, the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation on first data bits of the first memory area received through the input/output lines, and a second sub error correction circuit for performing a second error correction operation on second data bits of the second memory area received through the input/output lines; 
a switching circuit being connected to the input/output circuit and the error correction circuit; and 
a control logic to control the switching circuit to electrically connect only the first memory area to the first sub error correction circuit and to control the switching circuit to selectively connect both the first memory area and the second memory area to the second sub error correction circuit.
However, Kim in an analogous art teaches:
a plurality of sub error correction circuits (Fig. 1, 140 and 150), the plurality of sub error correction circuits including a first sub error correction circuit for performing a first error correction operation (Fig. 1, 140) on data bits of a memory area (Fig. 1, 110) received through the input/output lines (Fig. 1, WD1), and a second sub error correction circuit for performing a second error correction operation (Fig. 1, 150) on second data bits of the second memory area (Fig. 1, 120) received through the input/output lines (Fig. 1, WD2); a circuit configured to electrically connect only the first memory area to the first sub error correction circuit (paragraph 42 and Fig. 1: ECC1 140 is only connected to memory portion 110) and to selectively connect both the first memory area and the second memory area to the second sub error correction circuit (paragraph 45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to configure the different ECC operations of Li as taught by Kim.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed using an error correction algorithm most suitable for an attribute of the type of data written (paragraph 49).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the switching circuitry of Hanham to perform the switching described by Kim in paragraphs 44 and 47.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Kim teaches selectively switching the ECC, and the switch of Hanham would have provided that necessary functionality.
As per claim 20:
	Li further teaches the memory device as claimed in claim 19, wherein the first memory area has a higher bit error rate than the second memory area (claim 12, paragraph 36, paragraph 98: “some portions are enabled to store different numbers of bytes of error correcting information”).
As per claim 21:	Li further teaches the memory device as claimed in claim 1, wherein the first memory area has a higher bit error rate than the second memory area (claim 12, paragraph 36, paragraph 98: “some portions are enabled to store different numbers of bytes of error correcting information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE N NGUYEN/Primary Examiner, Art Unit 2111